DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 103.

Drawings
The drawings, filed 03/19/2021, are considered in compliance with 37 CFR 1.81 and are accepted.

Response to Amendment and Arguments
The amendment filed 09/09/2022 has been entered. 
Applicant’s amendments to claims 1, 7, 9, and 15 have overcome the objections previously set forth in the Non-Final Office Action mailed 06/10/2022. The objections to claims 1, 7, 9, and 15 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 5, 13, and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claims 5, 13, and 19.  Therefore, the rejection has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. Applicant’s arguments are not persuasive in distinguishing over the references as they are currently applied to account for the newly amended limitations. The combination of Schneider and Grochowski teaches newly amended limitation “determining that at least one of the set of query plans was generated using heuristic techniques; and in response, []: generating a plurality of alternative search plans, wherein the plurality of alternative search plans comprises all SQL-conforming search plans to a query with different join orders”. Schneider teaches a system in which optimized query plans are stored for future reuse (¶ [0041], [0043], [0100]-[0106]). Grochowski teaches considering multiple alternative query plan optimizations for a query in order to select the most efficient query plan (¶ [0018]-[0019], [0028]). The combination would teach generating alternative query plans in order to improve query efficiency of the query plan stored in the system disclosed by Schneider. Therefore, the generation is in response to the determination that a query plan was generated using heuristic techniques. One of ordinary skill in the art would recognize the resulting improvement in efficiency of a query plan that was optimized by considering alternative query plans, as disclosed by Grochowski. One would be motivated to do so, because as Grochowski explains, application of this optimization technique would result in the minimization of resource usage (¶ [0018]-[0020]).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “subsequent re-optimization of those plans”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner also notes that the step of “generating a plurality of alternative search plans, wherein the plurality of alternative search plans comprises all SQL-conforming search plans to a query with different join orders”, is not required to be applied to a query plan of the set of query plans received, as Applicant implies in the remarks with the following statement “subsequent re-optimization of those plans.” If the Applicant intends for the generation of a plurality of alternative search plans to be applied to a query plan of the set of query plans, then Applicant should clarify that within the claim.

In the interest of compact prosecution, Examiner recommends that Applicant clarify within the independent claims the “subsequent re-optimization” of query plans by clarifying the relationship between the set of query plans received and the optimization steps including the generation of a plurality of alternative search plans. Examiner additionally recommends Applicant clarify the first optimization of a query to obtain a query plan/a set of query plans, as is described in paragraph [0050] of Applicant’s disclosure. Examiner further recommends that Applicant include additional subject matter clarifying the element “determining that at least one of the query plans was generated using heuristic techniques”. For example, such subject matter can be found in paragraph [0034] of Applicant’s disclosure. Incorporation of such subject matter will likely overcome the current 35 U.S.C. 103 rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2012/0084315, hereinafter Schneider), Grochowski (US 2014/0156635), and Gaza et al. (US 2017/0147640, hereinafter Gaza).

Regarding claim 1, Schneider, in the analogous field of query optimization, teaches receiving, from a database system of an SQL environment, a set of query plans for searching a database (Schneider: SQL statements received from the client(s), ¶ [0040]; The optimizer 266 performs a cost-based analysis for formulating a query plan, ¶ [0041]); 
determining that at least one of the set of query plans was generated using heuristic techniques (Schneider: The optimizer 266 performs a cost-based analysis (i.e. a heuristic technique) for formulating a query plan, ¶ [0041]); 
and storing [] optimal search plan in a storage within the SQL environment for use in a subsequent search (Schneider: database server system 240 is operable to reuse query plans for any SQL query, ¶ [0043]; new query plans are saved to the procedure cache, ¶ [0100]-[0106]).  
However, Schneider does not teach and in response: generating a plurality of alternative search plans, wherein the plurality of alternative plans comprise all SQL-conforming search plans to a query with different join orders; calculating [ ] a resource cost for executing each alternative search plan within the plurality of alternate search plans; identifying an optimal search plan using the calculated resource costs.
Grochowski, in the analogous field of query optimization, teaches and in response []: generating a plurality of alternative search plans, wherein the plurality of alternative plans comprise all SQL-conforming search plans to a query with different join orders (Grochowski: Each possible order of operations is referred to as a query execution plan. There may be several alternative query execution plans, ¶ [0018]; optimizing multiple join operations, called query optimizer 10, to determine the proper order of the join operations, ¶ [0028]. The combination would teach generating alternative query plans in order to improve query efficiency of the query plan stored in the system disclosed by Schneider. Therefore, the generation is in response to the determination that a query plan was generated using heuristic techniques.);
calculating [ ] a resource cost for executing each alternative search plan within the plurality of alternate search plans; identifying an optimal search plan using the calculated resource costs (Grochowski: The query optimizer may identify several query execution plans, estimate the cost of each different query execution plan, and select the plan with the lowest estimated resource usage for execution, ¶ [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schneider with that of Grochowski and to combine Schneider’s configuration in which optimized query plans are stored for reuse with Grochowski’s query plan optimization process that generates a plurality of alternative search plans with different join orders, and selects the one with the lowest calculated resource usage cost. By doing so, resource usage (i.e. processing time, memory usage etc.) can be minimized (Grochowski, ¶ [0018]). Furthermore, the order of multiple joins chosen by the query optimizer is often a key factor in the ultimate resource usage of the query execution plan (Grochowski, ¶ [0020]).
However, the combination of Schneider and Grochowski does not teach via one or more otherwise idle processors on one or more spare hosts within the SQL environment; using the one or more otherwise idle processor(s) on one or more spare host(s) within the SQL environment.
Gaza, in the analogous field of query optimization, teaches via one or more otherwise idle processors on one or more spare hosts within the SQL environment; using the one or more otherwise idle processor(s) on one or more spare host(s) within the SQL environment (Gaza: preparing a query execution plan in parallel on various processing nodes of a massively parallel processing (MPP) environment, ¶ [0009]; MPP computing environment 100 includes host node 104 and multiple instances of processing node(s) 106 interconnected over network 102, ¶ [0010]; Processing node(s) 106 participates in the creation of the query execution plan, processing node(s) are involved in the creation of alternative query plans and determining respective costs.¶ [0015] and [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schneider and Grochowski  with that of Gaza and to improve the query optimization system disclosed by Schneider and Grochowski by utilizing other processing nodes in the computing environment for query plan optimization processes, as disclosed by Gaza. By doing so, the optimal order of operators for a query plan can be considered (Gaza, ¶ [0009]).

Regarding claim 2,  the combination further teaches via one or more primary hosts within the SQL environment: receiving a new query from a requesting entity; and searching the storage to identify a search plan for the new query  (Schneider: database server system 240 receives the prepared SQL statement from client 210, ¶ [0076] database server system determines if the query plan associated with the prepared SQL statement from the client exists in the Procedure Cache, ¶ [0097] database server system 240 executes the retrieved query plan, ¶ [0148]; Also see Gaza: Host node 104 receives queries for optimization, ¶[0009]-[0010], [0011]-[0012]).  

Regarding claim 3,  the combination further teaches in response to identifying a search plan in the storage, executing the new query according to the search plan in the storage (Schneider: If the conventional database server system determines that the query plan exists, the conventional database server system retrieves the saved query plan from the Procedure Cache and executes the query plan, ¶[0098]-[0106]).

Regarding claim 5,  the combination further teaches in response to not identifying a search plan in the storage: using heuristics to generate a search plan for the new query; and executing the new query according to the heuristically generated search plan (Schneider: ¶ [100]-[0106] describe that when a query plan is not found, a new query plan is generated and executed. Additionally, the optimizer performs a cost-based analysis (i.e. a heuristic) for formulating a query plan, ¶ [0041]).

Claims 9-11, and 13 amount to an apparatus with a memory comprising instructions that, when executed by one or more processors, performs the method of claims 1-3, and 5, respectively.  Accordingly, claims 9-11 and 13 are rejected for substantially the same reasons as presented above for claims 1-3, and 5 and based on the references’ disclosure of the necessary supporting hardware and software (Schneider: Computer system 100 includes one or more processors, and memory, ¶ [0026]-[0027]). 

Claims 15-17 and 19 amount to a computer program product with a computer readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1-3, and 5, respectively.  Accordingly, claims 15-17 and 19 are rejected for substantially the same reasons as presented above for claims 1-3, and 5 and based on the references’ disclosure of the necessary supporting hardware and software (Schneider: Computer system 100 includes one or more processors, and memory, ¶ [0026]-[0027]). 
	

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2012/0084315, hereinafter Schneider), Grochowski (US 2014/0156635), Gaza et al. (US 2017/0147640, hereinafter Gaza), and Bestfleisch (US 2018/0285416).

Regarding claim 4,  the combination of Schneider, Grochowski, and Gaza teaches the method of claim 3, as shown prior. 
However, the combination does not teach generating a hash of the new query; searching a fingerprint registry for the hash; identifying an index associated with the hash; and using the index to identify the search plan in the storage.  
Bestfleisch, in the analogous field of query optimization, teaches generating a hash of the new query; searching a fingerprint registry for the hash; identifying an index associated with the hash; and using the index to identify the search plan in the storage (Bestfleisch: sends, at operation 325, the query execution plan for the query to query plan cache storage 130 for storage and later use, ¶ [0032]; , query plan cache is searched with the hash of the query string, ¶ [0031], FIG. 2 depicts a table with statement hashes and statement IDs (i.e. registry) and FIG. 4A and 4B depict a table mapping query plan IDs to Query Plans (i.e. index)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schneider, Grochowski, and Gaza with that of Bestfleisch and to combine the query optimization system discloses by the combination of Schneider, Grochowski, and Gaza with the hash table structure of Bestfleisch. By doing so, query plans can be stored and retrieved efficiently.


Claim 12 amounts to an apparatus with a memory comprising instructions that, when executed by one or more processors, performs the method of claim 4.  Accordingly, claim 12 is rejected for substantially the same reasons as presented above for claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Schneider: Computer system 100 includes one or more processors, and memory, ¶ [0026]-[0027]).

Claim 18 amounts to a computer program product with a computer readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 4.  Accordingly, claim 18 is rejected for substantially the same reasons as presented above for claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Schneider: Computer system 100 includes one or more processors, and memory, ¶ [0026]-[0027]).

Claims 6-8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2012/0084315, hereinafter Schneider), Grochowski (US 2014/0156635), Gaza et al. (US 2017/0147640, hereinafter Gaza), and Rubin et al. (US 10,650,003, hereinafter Rubin).

Regarding claim 6,  the combination of Schneider, Grochowski, and Gaza teaches the method of claim 1, as shown prior. The combination further teaches via the one or more otherwise idle processors on the one or more spare hosts within the SQL environment: identifying a plurality of query plans that were generated using heuristic techniques; and determining, from the identified plurality of query plans and according to an execution frequency [], a set of primary search plans (Schneider: using a query plan is beneficial for SQL queries that are received by database server system 240 multiple times, the SQL query that is frequently received by database server system 240 is a prepared SQL statement, ¶ [0043]; Optimization processing disclosed in ¶ [0098]-[0106] is performed on prepared SQL statements. Also see Gaza: MPP computing environment 100 includes host node 104 and multiple instances of processing node(s) 106 interconnected over network 102, ¶ [0010]; Processing node(s) 106 participates in the creation of the query execution plan, processing node(s) are involved in the creation of alternative query plans and determining respective costs.¶ [0015] and [0022]).
However, the combination does not specifically teach a threshold frequency.
Rubin, in the analogous field of querying, teaches a threshold frequency (Rubin: a frequency threshold used to determine storage of data in the cache and removal of such data if frequency falls below the threshold, Col. 14 lines 54-62 and Col. 15 lines 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schneider, Grochowski, and Gaza with that of Rubin and to implement the known technique of a usage frequency threshold for data management to the query optimization system disclosed by the combination of  Schneider, Grochowski, and Gaza. By doing so, data retrieval performance can be improved by keeping frequently used query plans in the cache, and keeping less frequently used data, out.

Regarding claim 7,  the combination further teaches via the one or more otherwise idle processors on the one or more spare hosts within the SQL environment, a plurality of alternative search plans for each of the set of primary search plans, wherein the plurality of alternative plans comprises all SQL-conforming search plans with different join orders (Grochowski: Each possible order of operations is referred to as a query execution plan. There may be several alternative query execution plans, ¶ [0018]; optimizing multiple join operations, called query optimizer 10, to determine the proper order of the join operations, ¶ [0028]); Also see Gaza: MPP computing environment 100 includes host node 104 and multiple instances of processing node(s) 106 interconnected over network 102, ¶ [0010]; Processing node(s) 106 participates in the creation of the query execution plan, processing node(s) are involved in the creation of alternative query plans and determining respective costs.¶ [0015] and [0022]).

Regarding claim 8,  the combination further teaches via the one or more otherwise idle processors on the one or more spare hosts within the SQL environment: determining, from the identified plurality of query plans and according to the execution frequency threshold, a set of secondary search plans; and deleting one or more of the secondary search plans from the storage (Rubin: a frequency threshold used to determine storage of data in the cache and removal of such data if frequency falls below the threshold, Col. 14 lines 54-62 and Col. 15 lines 25-31; Schneider: using a query plan is beneficial for SQL queries that are received by database server system 240 multiple times, the SQL query that is frequently received by database server system 240 is a prepared SQL statement, ¶ [0043]; Optimization processing disclosed in ¶ [0098]-[0106] is performed on prepared SQL statements. Also see Gaza: MPP computing environment 100 includes host node 104 and multiple instances of processing node(s) 106 interconnected over network 102, ¶ [0010]; Processing node(s) 106 participates in the creation of the query execution plan, processing node(s) are involved in the creation of alternative query plans and determining respective costs.¶ [0015] and [0022]).  

Claim 14 amounts to an apparatus with a memory comprising instructions that, when executed by one or more processors, performs the method of claim 6.  Accordingly, claim 14 is rejected for substantially the same reasons as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Schneider: Computer system 100 includes one or more processors, and memory, ¶ [0026]-[0027]).

Claim 20 amounts to a computer program product with a computer readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 6.  Accordingly, claim 20 is rejected for substantially the same reasons as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Schneider: Computer system 100 includes one or more processors, and memory, ¶ [0026]-[0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nica et al. (US 2012/0130988) teaches determining at least one algorithm from a pool of algorithms to optimize a query.
Ewen et al. (US 2007/0226186) teaches re-optimization constraints are placed in the query execution plan during query compilation. When a re-optimization constraint is violated during query execution, a model of the query execution plan is refined

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        11/14/2022

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156